BhowN, C. J.
Proceedings in mandamus by relator as county treasurer of Ramsey *126county to compel the state auditor to issue to Mm as such county treasurer a warrant on the state treasury in the sum of $64,146.32, and to compel respondent state treasurer to pay the same. Eelator had judgment as prayed and respondents appealed.
The facts are not in dispute. It appears that in proceedings had under chapter 223, p. 337, Laws 1917, known as the “Mothers Pension Law,” pursuant to orders of the court therein, a large number of warrants were duly issued by the county auditor of Ramsey county to dependent mothers during the years 1917, 1918 and 1919, which were duly paid by the county treasurer, the total amount thereof being $192,438.96. The statute under which the warrants were issued provides for a certification of the amounts so paid out to the state auditor and the state board of control, and that, if the board of control shall cause its approval thereof to be indorsed on the certificate filed with the state auditor, “the state auditor shall draw his warrant to the county treasurer for one-third of the amount so certified to have been paid out by the county, and the state treasurer shall pay the same.”
The expenditures were properly certified to the state auditor and the board of control formally indorsed its approval thereon, all as provided for and required by the statute. But the auditor refused to 'issue a warrant for the amount claimed, on the ground that no appropriation has ever been made by the legislature to meet such claims, in consequence of which there is no fund in the state treasury against which to draw, therefore, that he is prohibited by law from issuing a warrant in payment of the claim.
The position of the auditor is sustained by section 9 of article 9 of the Constitution, and by section 67, G. S. 1913, directly prohibiting the issuance of warrants on the treasury of the state or the payment of money therefrom except in pursuance of an appropriation law. Counsel for relator do not contend to the contrary, but they do contend that the statute-in question, the material provisions of wMch are as above quoted, is in itself an appropriation of such funds as may be necessary to meet all claims in favor of counties which may arise thereunder. We are unable to sustain that view of the statute.
In the enactment of the statute the legislature intended to divide the pecuniary obligations there provided for between the county acting under *127the statute and the state, imposing upon the county two-thirds and upon the state one-third of the total payments made. The legislature could have imposed the entire burden on the county, but did not do so. While the purpose of the state in thus assuming a share of the burden is clear and without dispute, it is equally clear that the legislation is incomplete in not rounding out the plan by making provision for the payment of the share due from the state. The mere creation of the liability on the part of the state, or promise of the state to pay, if the statute may thus be construed, is of no force in the absence of an appropriation of funds from which the liability may be discharged. There has been no express appropriation, and in our view of the- question none can be implied from the creation of the liability, though coupled with the express direction that it be paid in the manner pointed out by the statute.
In the year 1913 there was a complete remolding of the system for the conduct of the financial affairs of the state; all standing appropriations were abolished, and express biennial appropriations required in amounts necessary to meet all financial obligations of the state. This is known as the “budget system.” Tinder it a sum of money sufficient to cover all obligations of the state for the biennial period is expressly appropriated, and the sum total thereof divided and distributed to the various state departments and purposes, so that the amount appropriated is thereby wholly absorbed; nothing remains in the revenue fund which may lawfully be resorted to for any purpose, however meritorious a particular demand may be. It is probable, under the former system of appropriations, that a statute like the one under consideration could be construed and held to be a standing appropriation of funds necessary to discharge the obligations of the state thereunder, but no such view can be taken at this time without overturning what seems'the wise legislative policy inaugurated in 1913. It is quite clear that the legislature did not intend the statute as an appropriation act; it should not be implied as such by the court. Croasman v. Kincaid, 31 Ore. 445, 49 Pac. 764; Ingram v. Colgan, 106 Cal. 113, 38 Pac. 315, 39 Pac. 437, 28 L.R.A. 187, 46 Am. St. 221. Decisions from other states operating under different and perhaps more liberal systems are not helpful and cannot be followed.
It is a ease of omission by those in charge of the particular legislation *128in failing to call the matter to the proper legislative committee having in charge appropriations for like purposes. The omission may readily be remedied, for it is within the power of the legislature to grant reimbursement to the counties heretofore acting under the statute.
Judgment reversed.